EXHIBIT C   Case 1:19-cr-00460-KMW Document 88-3 Filed 05/18/21 Page 1 of 6




            Winterization and
        Community Engagement Project
                        Kawergosk Refugee Camp




                                           1
         Case 1:19-cr-00460-KMW Document 88-3 Filed 05/18/21 Page 2 of 6


In December 2013 RISE Foundation led a project in coordination with
ACTED and NRC. The project’s aim was to gravel priority areas and
secondary roads within Kawergosk camp and supply the materials for
residents to gravel their own personal areas. RISE led a large scale cash-
for-work force each day, re-developing drainage networks and laying
gravel as well as providing one wheelbarrow per tent for camp residents.




Issues addressed
During winter and spring months, Kawergosk camp is exceptionally vulnerable
to the elements. When the project was started, there was very little infrastructure
within the camp and all surfaces were bare earth. When it rains, the entire
camp becomes extremely muddy and some areas flood. Numerous roads are
rendered almost impassable on foot. A second issue within the camp has been
the lack of employment amongst the male residents and the absence of large-
scale community based activities. The aim of this project was to gravel priority
areas and secondary roads by facilitating large-scale community engagement.

                                         2
        Case 1:19-cr-00460-KMW Document 88-3 Filed 05/18/21 Page 3 of 6


Wheelbarrow distribution
RISE Foundation supplied one wheelbarrow per tent, and with its partners,
ACTED and the NRC, used mass information to encourage residents to actively
participate in the project by taking gravel for themselves. The wheelbarrows
were found to be in high demand from a previous survey. They can be used
to transport water and NFIs from other distributions, and in any construction
work undertaken by residents themselves.




                                       3
        Case 1:19-cr-00460-KMW Document 88-3 Filed 05/18/21 Page 4 of 6


Gravelling
Primary gravelling works were undertaken by a cash-for-work force consisting
entirely of camp residents under the supervision and assistance of RISE team
leaders. The project has resulted in:

• 1,244m3 of gravel for
  pathways and tent areas

• 5,400 man hours (refugee
  employment)

• 1,920 wheelbarrows
  distributed (1 per tent plus
  surplus for workers)




                                       4
        Case 1:19-cr-00460-KMW Document 88-3 Filed 05/18/21 Page 5 of 6


Community engagement
One of the fundamental features of this project has been community engagement
– employing an exclusively resident workforce and encouraging families to
actively participate in the process. Families were encouraged to help themselves
to supplies of gravel distributed around the camp and construct their own
“stone gardens” or “patio areas”. These have proved to serve both aesthetic and
functional purposes. The response to this project has been extremely positive,
as has the feedback from residents and other organizations.




                                       5
        Case 1:19-cr-00460-KMW Document 88-3 Filed 05/18/21 Page 6 of 6


Project costs
Item                       Unit cost ($)             Total cost ($)
Gravel supply              60                        6,628
Wheelbarrows               29                        55,680
Cash-for-work scheme       20                        24,000
Construction machinery     600                       3,960


Media and feedback
The success of the project resulted in significant media attention, including Al
Jazeera and Rudaw News.

• http://www.youtube.com/watch?v=706iakQdPDo

'I've been here five
months without any
work. I can't leave
the camp. This work
makes me feel good and
everyone can see we are
doing an important job.'
– Goran, Rise cash-for-
work employee.




                                       6
